Citation Nr: 1627838	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-38 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a cervical spine disorder (neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1968.

This matter is on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

According to a November 2013 rating decision, the RO has treated the issue on appeal as an application to reopen a previously denied claim for benefits.  However, the prior November 2007 rating decision never became final, since the Veteran underwent a VA examination in December 2007 which revealed degenerative arthritis of the cervical spine.  See Buie v. Shinseki, 24 Vet. App. 242 (2011) (evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim).  Therefore, it is the November 2007 rating decision that is on appeal.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDING OF FACT

It is at least as likely as not that the Veteran's cervical spine disorder is related to his active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a cervical spine disorder, which he contends is due to a training incident while on active duty in 1945, where an instructor dropped a sand bag on his head.  

In a September 2007 statement, he stated that he received periodic treatment for cervical spine symptoms since that time.  His treatment records indicate that he has been diagnosed with degenerative arthritis in the cervical spine since at least October 2004.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis of the spine, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case, the Board determines that service connection is warranted for a cervical spine disorder, based on the evidence of record.  In this regard, the Board notes that the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical spine disorder in service.  However, there is no reason to doubt the veracity or accuracy of Veteran's recollections regarding his original injury.  Moreover, while there are no records of treatment, this does not necessarily weigh against his claim in this instance, where he has never asserted having severe symptoms from the outset.  

Additionally, the Board cannot ignore the Veteran's over 23 years of service as a factor in his current disorder.  

The Board also recognizes the opinions submitted by private physicians in June 2013 and October 2015.  Most notably, in the October 2015 opinion, a private physician noted that the "extensive nature" of the Veteran's cervical spondylosis was consistent with a traumatic injury, such as the one he experienced during active duty.  

While it is true that the record also contains VA opinions from August and September 2013, both of which concluded that the Veteran's cervical spine symptoms were less likely than not related to service, neither is sufficient for the Board to conclude that equipoise is not shown.  Notably, the VA physician in September 2013 speculated that the Veteran's symptoms were related to aging, chronic weight bearing, repetitive low impact trauma, or other factors.  However, this fails to account for the fact that the Veteran spent much of his adult life on active duty, where he would have encountered many such factors on a routine basis.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is supports the Veteran's claim for service connection, or is at the very least in equipoise.  As such, the appeal is granted. 




VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for a cervical spine disorder is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


